          Case 1:20-cv-07226-VEC Document 12 Filed 09/18/20 Page 1 of 2
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                        DOC #:
 SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 09/18/2020
 ----------------------------------------------------X
 SOUDAVONE VILAYVANH, as
 Administrator of the Estate of ROBERT C.
 SMITH, deceased, and SOUDAVONE                           C.A.N.: 1:20 CV 07226
 VILAYVANH, individually,                                 (VEC)(DCF)

                       Plaintiffs,                        NOTICE OF MOTION

                 -against-

 EAST 111TH STREET PROPERTIES, LLC,
 EDISON PARKING CORPORATION,
 EDISON N.Y. PARKING, LLC, and F & E
 SERVICES, INC.,

                       Defendants.
 ----------------------------------------------------X
        PLEASE TAKE NOTICE, that upon the annexed declaration of Matthew J. Maiorana,

duly executed on September 16, 2020, together with the exhibits annexed thereto, the

accompanying memorandum of law, and upon all the pleadings and proceedings heretofore had

herein, the undersigned will move this Court before the Honorable Valerie E. Caproni, at the

Thurgood Marshall United States Courthouse, 40 Foley Sq., New York, New York 10007, for an

Order, pursuant to 28 U.S.C. § 1447(c), remanding this action to the Supreme Court of the State

of New York, County of New York; and for such other and further relief as this Court may deem

just and proper.

        PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1(b)(2),

answering papers must be served by September 30, 2020.

Dated: New York, New York
       September 16, 2020
        Case 1:20-cv-07226-VEC Document 12 Filed 09/18/20 Page 2 of 2




                                               Yours, etc.

                                               QUELLER, FISHER, WASHOR,
                                               FUCHS & KOOL and THE LAW OFFICE
                                               OF WILLIAM A. GALLINA, LLP

                                           By: /S/ Matthew J. Maiorana

                                               Matthew J. Maiorana (MM5346)
                                               233 Broadway
                                               New York, New York 10279
                                               (212) 406-1700

                                               Attorneys for Plaintiffs
To:   Vach Vivacharawongse, Esq.
      Eustace, Prezioso & Yapchanyk
      55 Water Street, 28th Floor
      New York, New York 10041
      (212) 612-4200

      Attorneys for Defendants
      East 111th Street Properties, LLC,
      Edison Parking Corp., and Edison NY Parking, LLC

      James V. Sawicki, Esq.
      Weiser & McCarthy
      17 State Street, 8th Floor
      New York, New York 10004
      (212) 709-2193

      Attorneys for Defendant
      F & E Services, Inc.                     Defendants' response is due not later than October 2,
                                               2020. In their response, Defendants must fully
                                               address the Court's questions from its September 8,
                                               2020 order. Plaintiffs may reply not later than
                                               October 9, 2020.

                                               SO ORDERED.



                                                                             09/18/2020
                                               HON. VALERIE CAPRONI
                                               UNITED STATES DISTRICT JUDGE
                                           2
